Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 03/22/2022. Currently, claims 1-11 and 21-25 are pending in the application.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 20170033062 A1).

Regarding claim 1, Figure 7 of Liu discloses a circuit package (450), comprising: 
a first monolithic microwave integrated circuit (MMIC) die having a chip side (130, [0033]) comprising one or more active elements (active surface 130 includes active device, [0033]) of the first MMIC die; 
an overmold layer (190, [0046]) at least partially surrounding the first MMIC die; 
a redistribution layer (RDL) (460+464+468, [0072]) attached to a surface (128 side) of the first MMIC die opposite the chip side (130), wherein the RDL comprises a plurality of signal lines (466, [0072]) connected to the one or more active elements on the chip side of the first MMIC die; and 
an interconnection layer (206, [0060]) attached to the RDL and configured to electrically connect the plurality of signal lines in the RDL to a next higher assembly (206 are provided to connect a PCB for higher assembly, [0061]).  

Regarding claim 2, Figure 7 of Liu discloses that the circuit package of claim 1, wherein the chip side (130) of the first MMIC die is oriented away from the RDL (460+464+468, [0072]) to reduce electromagnetic coupling between the plurality of signal lines of the RDL and at least one of the one or more active elements of the first MMIC die (the package is capable of reducing interference since the active device and the RDL lines are at opposite side of the chip, [0045]).  



Regarding claim 3, Figure 7 of Liu discloses that the circuit package of claim 2, further comprising a plurality of hot vias (174, [0044]) through the first MMIC die connected to corresponding signal lines (466, [0072]) of the plurality of signal lines of the RDL.  

Regarding claim 4, Figure 7 of Liu discloses that the circuit package of claim 3, wherein: the surface (128 side) of the first MMIC die opposite the chip side (130) is a backside of the first MMIC die; and the circuit package further comprises a ground plane (462B, [0073]) on a portion of the backside of the first MMIC die.  

Regarding claim 5, Figure 7 of Liu discloses that the circuit package of claim 4, wherein the RDL (460+464+468, [0072]) provides a thermal conduction path from the backside (128) of the first MMIC die to the next higher assembly (capable of performing this function since RDL has thermal conductive layers 462 and also RDL will have some amount of heat dissipation).  

Regarding claim 6, Figure 7 of Liu discloses that the circuit package of claim 3, further comprising a plurality of conductive pillars (next to 174) through the overmold layer (190).  

Regarding claim 11, Figure 7 of Liu discloses that the circuit package of claim 1, wherein the RDL comprises a multilayer (460+464+468, [0072]) laminate.  
 



Regarding claim 21, Figure 7 of Liu discloses that the circuit package of claim 11, wherein the multilayer laminate of the RDL (460+464+468, [0072]) comprises an insulating material formed over the surface of the first MMIC die opposite the chip side.  

Regarding claim 22, Figure 7 of Liu discloses that the circuit package of claim 1, wherein the RDL  (460+464+468, [0072]) is formed over the surface (128) of the first MMIC die opposite the chip side (130).  

Regarding claim 23, Figure 7 of Liu discloses that the circuit package of claim 22, wherein: Attorney Docket No. 2867-2384Application No. 16/558,393 the surface (128) of the first MMIC die opposite the chip side (130) is a backside of the first MMIC die; the circuit package further comprises a ground plane (462B, [0072]) on a portion of the backside of the first MMIC die; and the ground plane shields at least one of the one or more active elements (at 130, [0033]) of the first MMIC die from the plurality of signal lines (466).  

Regarding claim 24, Figure 7 of Liu discloses that the circuit package of claim 23, wherein the ground plane (462B, [0072]) further shields the one or more active elements (at 130, [0033]) of the first MMIC die from signals in the next higher assembly (PCB connected to 206, [0061]).  

Regarding claim 25, Figure 7 of Liu discloses that the circuit package of claim 23, wherein the RDL (460+464+468, [0072]) comprises an insulating material formed over the ground plane (462B, [0072]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Liu et al (US 20170033062 A1) in view of Li et al (US 20100315787 A1).

Regarding claim 7, Figure 7 of Liu does not teach that the circuit package of claim 6, further comprising a heat exchanger attached to the overmold layer; wherein the plurality of conductive pillars provides thermal conduction to the heat exchanger.  

However, Li is a pertinent art which teaches an efficient heat dissipating semiconductor package, wherein Figure 13 of Li teaches such as package wherein thermal vias (130, [0023]) are connected to a heat exchanger (202) in the process of improved heat dissipation ([0033]).



Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit package of Liu with a heat exchanger attached to the overmold layer, wherein the plurality of conductive pillars provides thermal conduction to the heat exchanger according to the teaching of Li in order to improve the heat dissipation from the circuit package ([0033] of Li).

Claims 8-10 are rejected under 35 U.S.C. 103 as being obvious over Liu et al (US 20170033062 A1) in view of NDIP et al (US 20180191051 A1).

Regarding claim 8, Figure 7 of Liu does not teach that the circuit package of claim 6, wherein the plurality of conductive pillars (174) are electrically connected to a second MMIC die.

However, NDIP is a pertinent art which teaches wafer level package, wherein NDIP teaches such a package 10 including two layers chip layer 12 and dielectric layer 14, wherein the chip layer 12 can include one or several chips, here 12a and 12b, such as RF chips of the front end. A further antenna element can be integrated on this polymer, such that a multi-layered antenna system is formed, wherein, for example, the lower antenna elements excite the upper antenna elements in order to obtain, e.g. greater bandwidth. Embedding can take place, for example, by means of a fan-out panel/wafer level process ([0038]-[0041]), wherein these multichip devices require to have interconnecting layers for making an integrated circuit is well known in pertinent prior arts.



Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit package of Liu such that the plurality of conductive pillars are electrically connected to a second MMIC die according to the teaching of NDIP in order to have a circuit package for higher bandwidth ([0039] of NDIP).

Regarding claim 9, Figure 7 of Liu in view of NDIP teaches that the circuit package of claim 8, wherein the second MMIC die is attached to the circuit package over the first MMIC die (please see Figure 1 of NDIP, on a broadest reasonable interpretation, the die 12a is over a side surface of the die 12b, Figure 1 of NDIP).  

Regarding claim 10, Figure 7 of Liu in view of NDIP teaches that the circuit package of claim 8, wherein: the second MMIC die is positioned laterally adjacent the first MMIC die; and the overmold layer at least partially surrounds the second MMIC die (12a and 12b are positioned side by side in Figure 1 of NDIP).  



Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-11 and 21-25, filed on 03/22/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.

Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813